DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.

Remarks
Claim 1 was originally pending in this application prior to the RCE dated 01/27/2022. Claim 1 is now amended. No claims added or cancelled. Hence, claim 1 is currently pending in the instant application.

Response to Arguments
Applicant’s arguments (pg. 5 para 2), filed on 01/27/2022 with respect to the objection to drawings have been fully considered and are persuasive. The objection to drawings has been withdrawn. 
Applicant’s arguments (pg. 4, Response section), filed on 01/27/2022 with respect to the 112 rejection of claim 1 have been fully considered and are persuasive. The 112 (a) rejection of claim 1 has been withdrawn. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Regarding claim 1, Applicant has recited the terms a first part, a second part  (line 3), a first connecting tab, a second connecting tab (line 6), an internal surface (line 6), an external surface (line 7), a leg portion comprising a first end and a second end, a hook portion, and a flap portion (line 12), a first direction  (line 15), a second direction (line 16), a top surface and a bottom surface (lines 18-19). These newly claimed features are not supported by any description in the specification and the specification is thereby considered deficient in description. 
Applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claim 1.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:

    PNG
    media_image1.png
    480
    581
    media_image1.png
    Greyscale
Regarding claim 1, the closest prior art Kim et al. (US20160029871A1) teaches a sealing apparatus S, [0045] used in dishwasher 10 to create a seal in a contact region between a washing tank (13) and a pump chamber (30), [0045] by compression and thereby stretching a protecting member (50) of sealing apparatus S [0061]. Kim further teaches a first part (1), a second part (2), a first connecting tab (3), a 
Kim et al. neither teaches nor fairly suggests that the first connecting tab comprises a top surface and a bottom surface, wherein the hook portion presses against the top surface and interfaces with the bottom surface.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objection to Specification 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711